DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 11 (and 2-12 by their dependency) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1 and 11: Recitation of “a bearing bracket (11) which can be (is not required) fastened to an inside of a door (2a) or tailgate (2-b) of a motor vehicle”
“a trough housing (9) which can be (is not required) inserted from an outside of the door (2a) or tailgate
“a second pivot arm (15), and a closing cylinder (12) which extends at least in sections within the receiving area (10) and can be (is not required) mounted on the motor vehicle handle assembly (3) from the outside of the door (2a) or tailgate (2b)”

“and the second pivot arm (15) of the handle element (4) can be (is not required connected through the cutout (8) formed on the outside in the door (2a) or tailgate” Renders the claims indefinite as it is unclear what the applicant requires for his or her invention.
Without positive recitation, the scope of the claim cannot be objectively determined because portions of the claimed subject matter can be present or produce an action but are not required to be present.
Claims will be taken broadly until recitation is corrected by the applicant.

In view of the rejections above under 35 USC § 112, the claims referred to in any and all rejections below are rejected as best understood.  



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katagiri et al. (US 8,146,393).

Regarding claim 1, Katagiri et al. discloses a Motor vehicle handle assembly (34, comprising: 
a bearing bracket (annotated Fig. 2; Katagiri et al.) which can be fastened to an inside of a door (2, Katagiri et al.) or tailgate of a motor vehicle, 
a trough housing (6, Katagiri et al.) which can be inserted from an outside of the door or tailgate into a cutout (Fig. 2; Katagiri et al.)  formed in the door or tailgate and has a receiving area (Fig. 2 opening, Katagiri et al.), 
a handle element (3 and 4 together, Katagiri et al.) which is attached to a first pivot arm (62A, Katagiri et al.) and a second pivot arm (62B, Katagiri et al.), and a closing cylinder (5, Katagiri et al.) which extends at least in sections within the receiving area  and can be mounted on the motor vehicle handle assembly from the outside of the door  or tailgate, wherein the first pivot arm and the second pivot arm are rotationally fixed to at least one bearing axis (30,40, Katagiri et al.) which is rotatably mounted on the bearing bracket  and which extends parallel to a longitudinal direction of the handle 

    PNG
    media_image1.png
    610
    564
    media_image1.png
    Greyscale

Annotated Figure Taken from Katagiri et al. (US 8,146,393)

Regarding claim 11, Katagiri discloses a Method for assembling a motor vehicle handle assembly according to claim 1, wherein the bearing bracket (annotated Fig. 2; Katagiri et al.) is fastened on the inside to the door (2, Katagiri et al.) or tailgate of the motor vehicle, then the first pivot arm (62A, Katagiri et al.) and the second pivot arm (62B, Katagiri et al.)  of the handle element can be connected through the cutout (Fig. 2; Katagiri et al.)  formed on the outside in the door or tailgate to the inside of the bearing bracket, and after connecting the handle element (3,4, Katagiri et al.) to the bearing bracket, the handle element is actuated using an extension actuation force which is .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claim 2, 4-9 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Katagiri et al. (US 8,146,393) in view of Wittwer (US 6,698,262).

Regarding claim 2Katagiri et al. makes obvious a Motor vehicle handle assembly according to claim 1.
Katagiri et al. does not disclose: sensor electronics are provided for detecting a user-effected actuation of the handle element, and wherein the sensor electronics upon detection of an actuation of the handle element by a user using a normal actuation force 
Wittwer teaches sensor electronics (27; Wittwer) are provided for detecting a user-effected actuation of the handle element (10; Wittwer), and wherein the sensor electronics upon detection of an actuation of the handle element by a user using a normal actuation force directed away from the bearing bracket, which is smaller than the predetermined retention force, electrically open the door or tailgate whereby the handle element (1) remains in its base position, for the purpose of electrically positioning the handle and opening the door.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to modify Ratnagiri et al. with sensor electronics (6) are provided for detecting a user-effected actuation of the handle element (4), and wherein the sensor electronics (6) upon detection of an actuation of the handle element (4) by a user using a normal actuation force (19) directed away from the bearing bracket (11), which is smaller than the predetermined retention force (20), electrically open the door (2a) or tailgate (2b), as taught by Wittwer for the expected benefit of electrically remotely operating the lock of the door granting or denying access as desired.  

Regarding claim 4, Katagiri makes Motor vehicle handle assembly (3) according to claim 1, wherein the retaining latching device has an elastic spring element (c.4, l.53-54; Katagiri et al.).

Wittwer teaches a sliding element (22; Witwer), and wherein the sliding element is motion-coupled to the handle element and a first spring leg (46; Wittwer) of the elastic spring element is supported on the sliding element for the purpose of elastically returning the handle to initial position.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide detail in Katagiri et al.  with a sliding element, and wherein the sliding element is motion-coupled to the handle element and a first spring leg of the elastic spring element is supported on the sliding element as taught by Wittwer for the expected benefit of providing detail of spring interaction with handle biasing the handle to an initial position which Katagiri et al accomplishes and Witmer details.  

Regarding claim 5, the combination makes obvious Motor vehicle handle assembly according to claim 4, wherein a second spring leg of the elastic spring element is supported on a support projection (22; Wittwer which is formed on the bearing bracket (11) or on the trough housing (housing 21 of Witmer).

Regarding claim 6, the combination makes obvious) Motor vehicle handle assembly according to claim 4, wherein the sliding element (22; Witmer) on the first pivot arm 

Regarding claim 7, the combination makes obvious Motor vehicle handle assembly (3) according to claim 4, wherein a movement contour (30) is formed on the sliding element (26), on which movement contour (broadly, any surface satisfies” contour” including the surface of 22; Witmer) the first spring leg of the elastic spring element is supported (Fig. 1; Witmer).

Regarding claim 8, the combination makes obvious Motor vehicle handle assembly (3) according to claim 7, wherein the movement contour (broadly, any surface satisfies ”contour” including the surface of 22; Witmer )is divided into a retaining portion (Initial position Fig.1; Witmer) and a latching portion (a second deflected position Fig. 3; Witmer) adjoining the retaining portion, and wherein the first spring leg (Fig.1;Witmer) of the elastic spring element  is angled (any angle, relative to anything; Witmer ) and is arranged in the extended position on the latching portion such that the handle element (10; Witmer 3,4;Katagiri et al.) is held latched in its extended position.

Regarding claim 9, the combination makes obvious Motor vehicle handle assembly according to claim 8, wherein the first spring leg (near 22; Wittwer) of the elastic spring element (46; Witmer) moves when the handle element (10; Witmer, 3,4; Katagiri) is moved from the base position in the direction of the extended position along the retaining portion, wherein the retention force (20) generated by the elastic spring .

Claim 3 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Katagiri et al. (US 8,146,393).

Regarding claim 3, Katagiri makes obvious a Motor vehicle handle assembly according to claim 1, wherein the handle element (3 and 4 together, Katagiri et al.) is attached to a pivot arm which is rotationally fixed to the at least one bearing axis.
Katagiri et al. discloses the claimed invention except for a third pivot arm.
 It would have been obvious to one having ordinary skill in the art art before the effective filing date of the application to specify any number of pivot arms, since mere duplication of the essential working parts of a device involves only routine skill in the art.


Claims 10 and 12 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Katagiri et al. (US 8,146,393) in view of Wittwer (US 6,698,262) further in view of Armstrong (US 3,785,686).

Regarding claim 10, The combination makes obvious Motor vehicle handle assembly (3) according to claim 4, wherein the sliding element (26) is made of a plastics material, or of a metal sheet.
The combination does not explicitly discuss materials: 
Armstrong teaches Delrin plastic Polyoxymethylene) for the purpose of lubricious quality with use against metal components.
It would have been obvious to one having ordinary skill in the art art before the effective filing date of the application to modify the combination with Delrin plastic Polyoxymethylene as taught by Armstrong for the expected benefit of a metal to plastic interface that reduces friction, increasing service longevity and reducing noise.  

Regarding claim 12, The combination makes obvious Motor vehicle handle assembly according to claim 10, wherein the sliding element is made of polyoxymethylene (c. 5, l.37-39Armstrong).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it may affect the patentability of applicant’s claimed invention is listed on the attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas L. Neubauer whose telephone number is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R. Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T. L. N./
Examiner, Art Unit 3675

/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675